Title: From Thomas Jefferson to George W. Lewis, 25 October 1825
From: Jefferson, Thomas
To: Lewis, George W.


Dear Sir
Monticello
Oct. 25. 25.
I do not know whether the Professor to whom Antient and Modern history are assigned in the University, have yet decided on the course of historical reading which they will recommend to their schools. if they have, I wish this letter to be considered as not written; as their course, the result of mature consideration, will be preferable to any thing I could recommend. under this uncertainty, and the rather as you are of neither of these schools I may hazard some general ideas, to be corrected by what they may recommend hereafter.In all cases I prefer original author to compilers. for a course of Antient history therefore, of Greece and Rome especially, I should advise the usual suite of Herodotus, Thucydides, Xenophon, Diodorus, Livy, Caesar, Suetonius, Tacitus and Dion, in their originals, if understood, and in translations if not. for it’s continuation to the final destruction of the empire we must then be content with Gibbons, a compiler, and with Segur, for a judicious recapitulation of the whole. after this general course, there are a number of particular histories, filling up chasms, which may be read at leisure in the progress of life, such as Arrian, Q. Cortius, Polybius, Sallust, Plutarch, Dionysius Halicarnasseus, Micali Etc. the Antient Universal history should be on our shelves as a book of general reference, the most learned, and most faithful perhaps that ever was written. it’s style is very plain, but perspicuous.In modern history, there are but two nations with whose course it is interesting to us to be intimately acquainted, to wit, France and England. for the former Millot’s general history of France may be sufficient to the period when Davila commences. he should be followed by Perefixe, Sully, Voltaire’s Louis XIV. and XV. la Cretelle’s XVIIIme siecle. Marmontel’s Regence, Toulongeon’s French revolution and Mde de Stael’s; making up, by a succession of particular histories the general one which they want.Of England there is as yet no general history so faithful as Rapin’s he may be followed by Ludlow, Fox, Balsham, Hume and Brodie. Hume’s were it faithful, would be the finest piece of history which has ever been written by man. it’s unfortunate bias may be partly ascribed to the accident of his having written backwards. his maiden work was the history of the Stuarts. it was a first essay to try his strength before the public. and whether as a Scotchman, he had really a partiality for that family, or thought that the lower their degradation the more fame he should acquire by raising them up to some favor, the object of his work was an Apology for them. he spared nothing therefore to wash them white, and to palliate their misgovernment. for this purpose he suppressed truths, advanced falsehoods, forged authorities, and falsified records. all this is proved on him unanswerably by Brodie. but so bewitching was his style and manner, that his readers were unwilling to doubt any thing, swallowed every thing, and all England became Tories by the magic of his art. his pen revolutionised the public sentiment of that country more compleatly than the standing armies could ever have done, which were so much dreaded and deprecated by the patriots of that day.Having succeeded so eminently in this acquisition of fortune and fame by this work, he undertook the history of the two preceding dynasties, the Plantagenets and Tudors. it was all important in this 2d work to maintain the thesis of his 1st that ‘it was the people who incroached on the sovereign, not the sovereign who usurped on the rights of the people.’ and again, Chapt. 53. ‘the grievances under which the English labored [to wit whipping, pillorying, cropping imprisoning fining Etc.] when considered in themselves, without regard to the constitution, scarcely deserve the name. nor were they either burthensome on the people’s properties, or any wise shocking to the natural humanity of mankind.’ during the constant wars, civil and foreign, which prevailed while these two families occupied the throne, it was not difficult to find abundant instances of practices the most despotic, as are wont to occur in times of violence. to make this 2d epoch support the 3d therefore required little garbling of authorities. and it then remained, by a 3d work, to make of the whole a compleat history of England, on the principles on which he had advocated that of the Stuarts. this would comprehend the Saxon and Norman conquests, the former exhibiting the genuine form, and political principles of the people constituting the Nation, and founded in the rights of man, the latter built on conquest and physical force, not at all affecting moral rights, nor ever assented to by the free will of the vanquished. the battle of Hastings indeed was lost. but the natural rights of the nation were not staked on the event of a single battle. their will to recover the Saxon constitution continued unabated, and was at the bottom of all the unsuccesful insurrections which succeeded in subsequent times. the victors and vanquished continued in a state of living hostility, and the nation may still say after losing the battle of Hastings—‘What tho’ the field is lost?All is not lost; the unconquerable willAnd study of revenge, immortal hateAnd courage never to submit or yield’the government of a nation may be usurped by the forcible intrusion of an individual into the throne. but to conquer it’s will, so as to rest the right on that the only legitimate basis, requires long acquiescence and cessation of all opposition.The whig historians of England therefore have always gone back to the Saxon period for the true principles of their constitution; while the Tories and Hume, their Coryphæus, date it from the Norman conquest, and hence conclude that the continual claim by the nation, of the good old Saxon laws, and the struggles to recover them were ‘encroachments of the people on the crown, and not usurpations of the crown on the people.’ Hume, with Brodie should be the last histories of England to be read. if first read, Hume makes an English tory, from whence it is an easy step to American toryism.—but there is a History by by Baxter, in which, abridging somewhat by leaving out some entire incidents as less interesting now than when Hume wrote, he has given the rest in the identical words of Hume, except that when he comes to a fact falsified, he states it truly, and when to a suppression of truths he supplies it never otherwise changing a word. it is in fact an editio expurgata of Hume. those who shrink from the volume of Rapin, may read this first and from this lay a first foundation in a basis of truth.For modern Continental history, a very general idea may be first aimed at, leaving for future and occasional reading, the particular histories of such countries as may excite curiosity at the time. this may be obtained from Mallet’s Northern antiquities, Voltaire’s Esprit et moeurs des nations, Millot’s modern history, Russel’s modern Europe, Hallam’s middle ages, and Robertson’s Charles V.You ask what book I would recommend to be first read in  Law. I am very glad to find, from a conversation with mr Gilmer that he considers Coke Littleton, as methodised by Thomas, as unquestionably the best elementary work, and the one which will be the Text-book of his school. it is now as agreeable reading as Blackstone, and much more profound.I pray you to consider this hasty and imperfect sketch as intended merely to prove my wish to be useful to you, and that, with it you will accept the assurance of my esteem and respectTh: Jefferson